Finch, P. J.
The judgment awarding to the plaintiff damages for personal injuries cannot be sustained as against the appellant since the latter did not create the dangerous condition and was under no duty to remove it. The appellant is the assignee of a contract with the owner of certain premises to demolish old buildings and in their place erect a new building. Before the appellant commenced performance of the contract, the owner of the premises removed from a building to be torn down, a drum of oil, property of the owner and used by it in connection with its business. This drum of oil the owner placed upon the sidewalk, at the building line. The *603appellant contractor had no right to remove it. Assuming appellant was in control of the premises for the purpose of performing the contract, said contract in no way related to the care of the personal property of the owner and in no event created a duty in the contractor to safeguard the sidewalk from conditions which did not arise in connection with the work of the appellant, which was upon the premises as apart from the sidewalk.
The judgment should be reversed in so far as it directs judgment in favor of plaintiff against the defendant Isidore Langner, with costs to the appellant against the plaintiff, respondent, and the complaint dismissed as to said defendant, with costs; and in other respects the said judgment should be affirmed.
Merrell, O’Malley, Sherman and Town ley, JJ., concur.
Judgment reversed in so far as it directs judgment in favor of the plaintiff against the defendant Isidore Langner, with costs to the appellant against the plaintiff, respondent, and the complaint dismissed as to said defendant, with costs; and in other respects the said judgment is affirmed.